Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) 2008 2007 2006 2005 2004 Earnings: Income (loss) before income taxes and cumulative effect of accounting change $ (2,071 ) $ 504 $ 231 $ (857 ) $ (751 ) Add:Total fixed charges (per below) 1,631 1,828 1,945 1,846 1,755 Less:Interest capitalized 33 20 29 65 80 Total earnings (loss) $ (473 ) $ 2,312 $ 2,147 $ 924 $ 924 Fixed charges: Interest $ 703 $ 857 $ 969 $ 897 $ 822 Portion of rental expense representative of the interest factor 847 898 898 876 869 Amortization of debt expense 81 73 78 73 64 Total fixed charges $ 1,631 $ 1,828 $ 1,945 $ 1,846 $ 1,755 Ratio of earnings to fixed charges 1.26 1.10 - - Coverage deficiency $ 2,104 $ - $ - $ 922 $ 831
